                                  1

                                  2

                                  3

                                  4

                                  5                            IN THE UNITED STATES DISTRICT COURT

                                  6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      LEGALFORCE RAPC WORLDWIDE,                       Case No. 17-cv-07194-MMC
                                         P.C,
                                  9                    Plaintiff,                         ORDER DENYING PLAINTIFF'S
                                  10                                                      MOTION TO LIFT STAY
                                                  v.
                                  11                                                      Re: Dkt. No. 154
                                         LEGALZOOM.COM, INC.,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14          Before the Court is plaintiff LegalForce RAPC Worldwide, P.C.'s "Motion to Lift

                                  15   Stay," filed May 7, 2019. Defendant LegalZoom.com, Inc. has filed opposition, to which

                                  16   plaintiff has replied. Having read and considered the papers filed in support of and in

                                  17   opposition to the motion, the Court deems the matter appropriate for determination on the

                                  18   parties' respective written submissions, VACATES the hearing scheduled for September

                                  19   6, 2019, and rules as follows.

                                  20          For the reasons stated by defendant (see Def.'s Opp. at 1:8-21, 9:2-7, 9:17-11:9),

                                  21   the Court finds the motion is premature, as the arbitration proceeding remains pending.

                                  22   See Tillman v. Tillman, 825 F.3d 1069, 1074 (9th Cir. 2016) (holding, where party to

                                  23   arbitration asserts inability to pay arbitration fees, order lifting stay of court proceedings

                                  24   pending arbitration is "properly lift[ed]" only after arbitrator has "terminate[d]" arbitration

                                  25   for failure to pay required fees).1

                                  26
                                  27          1
                                             In light of this finding, the Court has not addressed defendant's alternative
                                  28   arguments.
                                  1          Accordingly, plaintiff's motion is hereby DENIED without prejudice.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: June 5, 2019
                                                                                             MAXINE M. CHESNEY
                                  5                                                          United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
